 Case 2:20-cv-00010-JPB Document 8 Filed 04/30/20 Page 1 of 4 PageID #: 183




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Elkins


KRISTOPHER CURRENCE and
TRINITY CURRENCE,

                            Plaintiffs,

              v.                                         Civil Action No. 2:20-CV-10
                                                         Judge Bailey
WOLF RUN MINING, LLC and
ARCH COAL, INC.,

                            Defendants.


                       ORDER DENYING MOTION TO REMAND

       Pending before this Court is Plaintiffs’ Kristopher Currence and Trinity Currence’s

Motion to Remand [Doc. 6]. In their Motion, the plaintiffs contend that there is not complete

diversity between the plaintiffs and the defendants and, therefore, this Court lacks

jurisdiction to hear this case. They seek an order remanding this case back to the Circuit

Court of Barbour County, West Virginia.

       On November 18, 2019, the plaintiffs filed their Complaint in the Circuit Court of

Barbour County, West Virginia, alleging that Wolf Run and Arch Coal subjected Kristopher

Currence to a hostile and offensive working environment in violation of the West Virginia

Human Rights Act, W.Va. Code § 5-11-1, et seq., based upon unwanted and unwelcome

sexual harassment, offensive touching, groping, innuendos, crude jukes and comments,

and dirty tricks [Doc. 1-1]. The defendants were served with summons and Complaint on

March 3, 2020.



                                             1
 Case 2:20-cv-00010-JPB Document 8 Filed 04/30/20 Page 2 of 4 PageID #: 184




       On March 20, 2020, the defendants removed this case to this Court. In their Notice

of Removal [Doc. 1], the defendants pled that Arch Coal is a Delaware corporation with its

principal place of business in St. Louis, Missouri. The defendants also state that Wolf Run,

LLC, is a West Virginia limited liability company, which is wholly owned by Hunter Ridge,

LLC. In turn, Hunter Ridge, LLC is wholly owned by the Arch Coal Operations LLC. Arch

Coal Operations LLC is owned by three entities: Arch Coal, Inc. (42.2%), Arch Coal Group,

LLC (56.8%), and Hunter Ridge Holdings, Inc. (1%).

       In their response to the Motion to Remand, the defendants provided documentation

concerning their citizenship.

       The citizenship of a limited liability company is determined by the citizenship of all

of its members. Cent. W. Va. Energy Co., Inc. v. Mountain St. Carbon, LLC, 636 F.3d

101, 103 (4th Cir. 2011) (citing Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114,

121 (4th Cir. 2004)); Saxon Fibers, LLC. v. Wood, 118 Fed. Appx. 750, 753 (4th Cir.

2005) (citing Exro Ltda, 388 F.3d at 120).

       As noted by defendants, this is true regardless of whether the party is a “manager-

managed limited liability company”:

       While a manager-managed limited liability company looks and acts

       somewhat like a corporation, especially with regard to derivative actions and

       members’ claims, this argument misses the mark. A limited liability company

       organized under the laws of a state is not a corporation and cannot be

       treated as such under [28 U.S.C.] section 1332 until Congress says

       otherwise. . . . It is an unincorporated association, akin to a partnership for



                                             2
 Case 2:20-cv-00010-JPB Document 8 Filed 04/30/20 Page 3 of 4 PageID #: 185




       diversity purposes, whose citizenship is that of its members.

Gen. Tech. Applications, 388 F.3d at 121 (citing GMAC Commercial Credit LLC v.

Dillard Dep't Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (quoting Carden v. Arkoma

Assocs., 494 U.S. 185, 197 (1990))); Markwest Liberty Midstream & Res., L.L.C. v.

Bilfinger Westcon, Inc., 2016 WL 6553591, at *2 (N.D. W.Va. Nov. 4, 2016) (not reported)

(Bailey, J.); see also Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir.

2015) (for the purpose of diversity jurisdiction, “The state of organization and the principal

place of business of an unincorporated association are legally irrelevant.” (footnote

omitted)); Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 350-52 (3d Cir. 2013)

(determining the citizenship of a manager-managed limited liability company on the basis

of its owner and stating, “form matters for purposes of establishing jurisdiction, and the

distinction between a corporation and an unincorporated entity has tremendous

jurisdictional significance.   The Supreme Court has emphasized that, although a

corporation has citizenship, unincorporated entities do not, regardless of their substantive

similarities to corporations.”) (citing Carden, 494 U.S. at 195)); Anaya v. Lowe's Home

Centers, LLC, 2014 WL 2199878, at *2 (S.D. Cal. May 27, 2014) (not reported)

(determining the citizenship of a manager-managed LLC according to the citizenship of its

sole member); Frith v. Martinsville Thermal, LLC, 2006 WL 1400946, at *3 (W.D. Va.

May 19, 2006) (not reported) (Turk, J.) (following the rule for determining an LLC’s

citizenship set forth in Gen. Tech. Applications, Inc., 388 F.3d at 121).

       “As such, ‘the citizenship of unincorporated associations must be traced through

however many layers of partners or members there may be.’” Markwest, 2016 WL


                                              3
  Case 2:20-cv-00010-JPB Document 8 Filed 04/30/20 Page 4 of 4 PageID #: 186




6553591, at *2 (quoting Hunt v. Brooks Run Mining Co., LLC, 2013 WL 4829322, at *2

(S.D. W.Va. 2013) (citing Meyerson v. Harrah’s East Chicago Casino, 299 F.3d 616, 617

(7th Cir. 2002))).

       District courts have original jurisdiction in actions “where the matter in controversy

       exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). “[T]he statutory

formulation ‘between . . . citizens of different States’ . . . require[s] complete diversity

between all plaintiffs and all defendants.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89

(2005). In other words, “the citizenship of each plaintiff” must be diverse “from the

citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

       In this case, none of the defendants are citizens of West Virginia. Accordingly, there

is complete diversity between the plaintiffs and defendants, and this Court has diversity

jurisdiction.

       For the reasons stated above, Plaintiffs’ Kristopher Currence and Trinity Currence’s

Motion to Remand [Doc. 6] is DENIED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: April 30, 2020.




                                              4
